                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
________________________________________________________________________
FRIENDS OF LUBAVITCH, INC., et al.
                              Plaintiffs,
v.                                                        CIVIL NO: GLR-18-3943

BALTIMORE COUNTY, MARYLAND, et al.
                        Defendants.
_______________________________________________________________________


                   PLAINTIFFS’ MOTION FOR RECONSIDERATION

       Plaintiffs hereby move, pursuant to Rule 59(e) of the Federal Rules of Civil Procedure

and Rule 10 of the Rules of this Court, for reconsideration of this Court’s Order of September

30, 2019, and the Memorandum Opinion of the same date granting the motions to dismiss of the

defendants Baltimore County, Baltimore County Department of Planning, Baltimore County

Board of Appeals, and Circuit Court for Baltimore County, and directing the Clerk to close the

case. The grounds for this motion are as follows:

       (1) This Court’s Memorandum Opinion (pp. 1-10) summarized the factual allegations of

the Complaint. Plaintiff FOL purchased the Property with the immediate declared public

intention of using the building on the Property to provide a home for Rabbi Rivkin’s family and

kosher-food hospitality and Jewish education for Jewish students at neighboring Towson

University and Goucher College. The Property was not purchased to be utilized as a synagogue.

Nonetheless, when plaintiffs sought to enlarge the building to accommodate the large number of

Jewish students who were benefiting from its religious use, the defendants directed them first to

meet with their neighbors and then instructed them to apply for zoning approval as a synagogue.

The County defendants thereafter embarked on a course of conduct, described in particular in

Paragraphs 30 through 50 of the Complaint, to delay, obstruct, and prevent the plaintiffs from
securing a building permit to enlarge its building to meet the increased need to serve the

religious observance of Towson and Goucher students. This conduct violated various provisions

of the Religious Land Use and Institutionalized Persons Act (“RLUIPA”). The defendants’

illegal conduct also culminated in a decision of the Circuit Court for Baltimore County (presently

pending on appeal in the Maryland Court of Special Appeals) that relied on and was based on

erroneous and improper findings produced by, and attributable to, the defendants’ unlawful

course of conduct.

       (2) The Court’s Memorandum Opinion denied the defendants’ motions to dismiss based

on the “Rooker-Feldman Doctrine” (pp. 16-17) and on the contention that the plaintiffs lacked

standing (pp. 17-19).

       (3) The grounds stated by the Court for dismissal of the Complaint under Rules 12(b)(1)

and 12(b)(6) of the Federal Rules of Civil Procedure may be cured by amendments to the

Complaint, as specified in the contemporaneously filed Motion for Leave To File an Amended

Complaint.

       (4) Under Rule 15 of the Federal Rules of Civil Procedure and decisions of the Court of

Appeals for the Fourth Circuit (Hart v. Hanover County School Board, 495 Fed. Appx. 314 (4th

Cir. 2012)) and of this Court (Bioiberica Nebraska, Inc. v. Nutramax Mfg., Inc., 2019 WL

5102674 (D. Md., October 10, 2019) (Gallagher, U.S.D.J.)), the plaintiffs may file an Amended

Complaint even after the Court grants motions to dismiss. See also Runnion v. Girl Scouts of

Greater Chicago, 786 F.3d 510, 519-522 (7th Cir. 2015).

       (5) Plaintiffs are contemporaneously filing a motion for leave to file an Amended

Complaint.
       For the foregoing reasons and those set out in plaintiffs’ Motion for Leave To File an

Amended Complaint, the Court’s Order and Memorandum Opinion of September 30, 2019,

should be amended to provide that leave is granted to file an Amended Complaint within 30 days

of the date of said Amended Order.

                                                  Respectfully submitted,

Dated: November 26, 2019                          /s/Nathan Lewin
                                                  Nathan Lewin, Bar No. 03312
                                                  LEWIN & LEWIN, LLP
                                                  888 17th Street NW, 4th Floor
                                                  Washington, DC 20006
                                                  (202) 828-1000
                                                  nat@lewinlewin.com

                                                  David Felsen, Esq.
                                                  FELSEN & SARGENT, LLC
                                                  600 Jefferson Plaza, Suite 201
                                                  Rockville, MD 20852
                                                  (301) 251-4010
                                                  dfelsen@mdlawyers.com

                                                  Attorneys for Plaintiffs
